UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 15, 2010 SPEEDUS CORP. (Exact name of registrant as specified in charter) Delaware 000-27582 13-3853788 (State or other jurisdiction of incorporation) (Commission Identification No.) (IRS Employer File Number) 1 Dag Hammarskjold Blvd. Freehold, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888)-773-3669 Ext. 23 Not Applicable (Former name or former address, if changed from last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 12, 2010 Speedus Corp. received notice that the NASDAQ Hearings Panel (the “Panel”) granted the Company the maximum allowable extension to regain compliance with Listing Rule 5550(b) (the “Rule”), which requires stockholders’ equity of at least $2.5 million. The Panel’s decision follows the hearing that took place on March 11, 2010, at which time Speedus' management presented the Panel with a plan for regaining and sustaining compliance with the Rule. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Press release dated April 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Speedus Corp. By: /s/John A. Kallassy Name:John A. Kallassy Title:Chief Financial Officer Date: April 15, 2010 EXHIBITS INDEX EXHIBIT NUMBER TITLE OF DOCUMENT 99.1 Press release dated April 15, 2010
